Case 1:20-cv-24493-KMW Document 20 Entered on FLSD Docket 03/01/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION


  DOUG LONGHINI, Individually,

                 Plaintiff,

  vs.                                                      Case No. 1:20-cv-24493

  GOOD FRIENDS OF VENEZUELA,
  INC., a Florida Corporation,

              Defendant.
  __________________________________/

                                      NOTICE OF SETTLEMENT

         COMES NOW the Plaintiff, Doug Longhini, Individually, by and through his

  undersigned attorneys and informs the Court that the matter has been amicably settled between

  the Parties, subject to the final execution of the settlement documents, and hereby requests:

         1.      The Plaintiff requests that pursuant to a Court Order, that the case be dismissed

  subject to the right of any party to move the Court within sixty (60) days for the purpose of

  entering a Joint Stipulation for Dismissal With Prejudice, or, on good cause shown, to re-open

  the case for further proceedings.

                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 1st day of March. 2021, a true and correct copy of the

  foregoing was filed with the Clerk of the Court via the Court’s CM/ECF System, which will

  automatically send a Notice of Electronic Filing to Attorneys for Defendant, Russell A. Yagel,

  Esq., RYagel@HLYlaw.com, Hershoff, Lupino & Yagel, LLP, 9350 S. Dixie Highway, Suite

  1400, Miami, FL 33156.
Case 1:20-cv-24493-KMW Document 20 Entered on FLSD Docket 03/01/2021 Page 2 of 2




                                           Respectfully submitted,

                                           /s/John P. Fuller
                                           John P. Fuller, Esq.
                                           Fuller, Fuller & Associates, P.A.
                                           FL Bar No. 0276847
                                           12000 Biscayne Blvd., Suite 502
                                           North Miami, FL 33181
                                           Telephone (305) 891-5199
                                           Facsimile (305) 893-9505
                                           jpf@fullerfuller.com
                                           Attorneys for Plaintiff




                                       2
